Russell, Chief Justice.
1. Where, under section 2(d) of the workmen’s compensation act as amended by the act of -1922 (Ga. L. 1922, p. 185; Code of 1933, § 114-403), an employee flies in the superior court an action at law for damages on account of personal injuries, including claim for decreased earning capacity, medical expenses, and past and future pain and suffering, against the alleged actual tort-feasor, an insurance company which has insured the plaintiff’s employer, and has duly paid the plaintiff compensation for his injuries and his medical expenses, has no legal right to assert its claim for “reimbursement” and “subrogation” under said section of the act, by filing and having-allowed a petition for intervention as a plaintiff in such action at law, which will prevent the employee from dismissing the action without the consent of the insurance company. American Mutual Liability Insurance Co. v. Wigley, 179 Ga. 764 (177 S. E. 568).
2. The rule would not be different if the intervention of the insurance company was allowed without objection, and no exception was taken to the order of allowance, inasmuch as the allowance of the intervention in the first instance was nugatory.
3. The foregoing' answers obviate the necessity of answering other questions.

All the Justices concur.

Neely, Marshall & Greene, for plaintiff in error.
John M. Slaton, James J. Slaton, and Ben O. Williford, contra.